

Exhibit 10.1
 
AJS BANCORP, INC.
 
AMENDED AND RESTATED
 
SUPPLEMENTAL EXECUTIVE AGREEMENT
 
WHEREAS, Thomas R. Butkus (“Executive”) and AJS Bancorp, Inc. (the “Company”)
entered into this Supplemental Executive Agreement (“Supplemental Agreement”) to
supplement the Employment Agreement entered into between the Executive and the
A. J. Smith Federal Savings Bank (the “Bank”), the wholly-owned subsidiary of
the Company, on June 21,  2005, and
 
WHEREAS, tax law provisions relating to “golden parachute payments” could have
the effect of reducing the benefits otherwise provided to Executive under the
Employment Agreement and/or other benefit plans or arrangements to which
Executive is a party (the “Benefit Plans”) as a result of a change in control of
the Company or the Bank; and
 
WHEREAS, the Board believes that this Supplemental Agreement is in the best
interests of the Company and its shareholders and will provide the benefits
intended to be provided to Executive in the event of a change in control of the
Company or the Bank, without any reduction because of tax code “penalties” or
excise taxes relating to a change in control; and
 
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the final regulations promulgated thereunder provide that certain
tax gross-up payments may be considered nonqualified deferred compensation that
must comply with Code Section 409A; and
 
WHEREAS, the Company and the Executive now desire to amend and restate this
Supplemental Agreement effective as of July 1, 2007, for the purpose of
providing further incentive to the Executive to achieve successful results in
the management and operations of the Company and to conform the Supplemental
Agreement to the provisions of Code Section 409A.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereto
hereby agree as follows:
 
1.           In the event of a Change in Control (as defined in the Employment
Agreement) of the Bank or the Company, the Executive shall be entitled to
receive, pursuant to this Supplemental Agreement, an amount, payable by the
Company, in addition to any compensation or benefits payable by the Company
pursuant to the Employment Agreement and/or the Benefit Plans, which amount
shall equal the difference, if any, between (i) the amount that would be paid
under the Employment Agreement and/or the Benefit Plans, and (ii) the amount
that is actually paid under the terms of the Employment Agreement and/or the
Benefit Plans (assuming that such Benefit Plans requires a cut-back to avoid an
excess parachute payment (as defined in Section 4999 of the Internal Revenue
Code of 1986, as amended).  Any payments payable under this Section 1 shall be
paid at  the time and in the same manner as such payments would be paid under
the Employment Agreement or applicable Benefit Plan, as if paid under such
agreement or plan.
 

 
 

--------------------------------------------------------------------------------

 

2.           In addition, in each calendar year that Executive is entitled to
receive payments or benefits under the provisions of the Employment Agreement
and/or the Benefit Plan and this Supplemental Agreement, the independent
accountants of the Company shall determine if an excess parachute payment (as
defined in Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”)) exists.  Such determination shall be made after taking any reductions
permitted pursuant to Section 280G of the Code and the regulations
thereunder.  Any amount determined to be an excess parachute payment after
taking into account such reductions shall be hereafter referred to as the
“Initial Excess Parachute Payment.”  As soon as practicable after a Change in
Control, the Initial Excess Parachute Payment shall be determined.  Such Initial
Excess Parachute Payment shall be paid to Executive or on his behalf to the
applicable taxing authority, subject to applicable withholding requirements
under applicable state or federal law, in an amount equal to:
 
 
(i)
twenty (20) percent of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and

 
 
(ii)
such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income, employment
and excise taxes on the payment provided under Clause (i) and on any payments
under this Clause (ii).  In computing such tax allowance, the payment to be made
under Clause (i) shall be multiplied by the “gross up percentage” (“GUP”).  The
GUP shall be determined as follows:

 

 
GUP =
  Tax Rate
1- Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to the Executive in the year in which the
payment under Clause (i) is made.


 
(iii)
Such Initial Excess Parachute Payment and such tax allowance shall be paid to
the applicable taxing authority for the benefit of the Executive when due, or if
such Initial Excess Parachute Payment and/or tax allowance are paid by
Executive, then to the Executive no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the related
taxes are remitted to the required taxing authority.



3.           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which Executive is a party that the excess parachute payment as
defined in Section 4999 of the Code, reduced as described above, is different
from the Initial Excess Parachute Payment (such different amount being hereafter
referred to as the “Determinative Excess Parachute Payment”) then the Company’s
independent accountants shall determine the amount (the “Adjustment Amount”) the
Executive must pay to the Company or the Company must pay to the Executive in
order to put the Executive (or the Company, as the case may be) in the same
position as the Executive (or the Company, as the case may be) would have been
if the Initial Excess Parachute Payment had been equal to the Determinative
Excess Parachute
 

 
2

--------------------------------------------------------------------------------

 

Payment.  In determining the Adjustment Amount, the independent accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for Executive or refunded to Executive or for Executive's
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, but no later than two and one-half months after the end of the year
in which the Adjustment Amount has been so determined, the Company shall pay the
Adjustment Amount to Executive or the Executive shall repay the Adjustment
Amount to the Company, as the case may be.  The purpose of this paragraph is to
assure that (i) the Executive is not paid more as reimbursement for the golden
parachute excise tax than it may ultimately be determined is necessary to make
him whole, and (ii) if it is subsequently determined that additional golden
parachute excise tax is owed by him, additional reimbursement payments will be
made to him to make him whole for the additional excise tax.
 
4.           In each calendar year that Executive receives payments or benefits
under the Employment Agreement, Executive shall report on his state and federal
income tax returns such information as is consistent with the determination made
by the independent accountants of the Company as described above.  The Company
shall indemnify and hold Executive harmless from any and all losses, costs and
expenses (including without limitation, reasonable attorney's fees, interest,
fines and penalties) that Executive incurs as a result of so reporting such
information.  Executive shall promptly notify the Company in writing whenever
the Executive receives notice of the institution of a judicial or administrative
proceeding, formal or informal, in which the federal tax treatment under Section
4999 of the Code of any amount paid or payable under this Supplemental Agreement
is being reviewed or is in dispute.  The Company shall assume control at its
expense over all legal and accounting matters pertaining to such federal tax
treatment (except to the extent necessary or appropriate for Executive to
resolve any such proceeding with respect to any matter unrelated to amounts paid
or payable pursuant to this contract).  The Executive shall cooperate fully with
the Company in any such proceeding.  The Executive shall not enter into any
compromise or settlement or otherwise prejudice any rights the Company may have
in connection therewith without prior consent to the Company.
 
IN WITNESS WHEREOF, AJS Bancorp, Inc. has caused this Amended and Restated
Supplemental Agreement to be executed by the duly authorized members of the
board of directors, and Executive has signed this Amended and Restated
Supplemental Agreement as of the 21st day of August 2007.


ATTEST:
AJS BANCORP, INC.
       
/s/ Jo Anne Cano
/s/ Lyn G. Rupich
   
WITNESS:
EXECUTIVE
       
/s/Donna J. Manuel
/s/ Thomas R. Butkus





3
 

 